Exhibit 10.4

SITE USER LICENSE AGREEMENT
[NANO NEUTRALIZATION™]

This SITE USER LICENSE AGREEMENT ("User License") dated and made effective as of
January 31, 2011 (the "Effective Date"), is entered into by and between
CAVITATION TECHNOLOGIES, INC., a Nevada corporation, having an office at 10019
Canoga Avenue, Chatsworth, California 91311 ("CTI"), and PERDUE AGRIBUSINESS,
INC., a Maryland corporation, having an office at 6906 Zion Church Road,
Salisbury, Maryland 21802 ("PERDUE") (each sometimes referred to herein
individually as a "Party" or collectively as the "Parties").

W i t n e s s e t h

A. CTI has developed and owns the CTi Nano Reactor™ System (the "CTi System"), a
proprietary system consisting of the Nano Reactors™ and the Technology, which
may be deployed and operated under license for certain purposes and in processes
and applications within the field of vegetable oil processing and refining,
including Nano Neutralization™;

B. n.v. Desmet Ballestra Group s.a. ("DB") has specialized expertise in process
technologies and equipment used in the vegetable oil extraction, processing and
refining industry and has entered into an exclusive license agreement with CTI
authorizing DB to offer the CTi System to vegetable oil processors and refiners
for the purpose of conducting Nano Neutralization™ at their facilities; and

C. PERDUE owns and operates a 40,000-60,000 pound per hour soybean oil degumming
and caustic refinery located in Salisbury, Maryland (the "Facility") and has
selected DB to install the Equipment and the Nano Reactors™ at the Facility and
to arrange for CTI to authorize PERDUE to operate the Nano Reactors™, and to use
the Technology, for the purpose of conducting Nano Neutralization™ at the
Facility under the terms of this User License.

NOW, THEREFORE,

in consideration of the mutual covenants and promises hereinafter set forth, the
Parties agree as follows:



1. Definitions. Capitalized terms used in this User License, unless otherwise
defined in the text hereof or the context otherwise requires, shall be defined
as follows:

"Confidentiality Agreement" means the Confidentiality & Non-Disclosure Agreement
executed by CTI, PERDUE and DB effective January 28, 2011.

"CTi System" has the meaning specified in the preamble of this User License.

"Documentation" means printed or electronic information or data depicting or
showing the as-installed configuration of the Equipment at the Facility,
together with and any user or technical manuals, guidelines or operating
documentation for the Equipment provided by DB to PERDUE.

"Equipment" means certain equipment to be installed in the Facility along with
the CTI System, consisting of motors, pumps, piping and instruments that,
together with the Nano Reactors™, are incorporated or integrated into a single
unit. For avoidance of doubt, "Equipment" is separate from, and is not
encompassed within, the CTI System.

Page 1 of 11

--------------------------------------------------------------------------------



"Facility" has the meaning specified in the preamble to this User License.

"License Fee" means the license fee that PERDUE is required to pay CTI as
specified in Section 10 if PERDUE elects to continue to use the Nano Reactors™
and the Technology under Section 5(b).

"Nano Neutralization™"

means a proprietary application or process of the CTI System owned and developed
by CTI that may be deployed and used in the caustic refining of natural plant
(vegetable) oils to convert non-hydratable phospholipids in crude vegetable oil
streams to hydratable phospholipids through the use of the Technology.



"Nano Reactors™" or "Reactors" means one or more nano- based reactors designed
and manufactured to CTI's specifications and licensed for use by PERDUE herein
and supplied to DB for integration with the Equipment installed at the Facility.

"Person" means any natural person, corporation, partnership (including both
general and limited partnerships), limited liability company, firm, association,
trust, government, governmental agency, instrumentality, political subdivision
or other legal entity, including the Parties, and any Third Person.

"Pilot Test Period" means the period specified in Section 5 during which the
performance of the CTi System will be evaluated by PERDUE.



"Representatives" means, with respect to a Party or any Person, its officers,
directors, members, managers, partners, employees, contractors (and
subcontractors), consultants, advisors and agents, and any other Person acting
under the authority of or on behalf of such Party or Person, as the case may be.

"Technology" means (a) CTI's proprietary technology used in the design,
manufacture, installation, operation and maintenance of the Nano Reactors™,
consisting of systems, designs, procedures, drawings, schematics, ideas,
concepts, techniques, and including patent rights, technical information, trade
secrets and know-how deployed with or embedded therein or related thereto or
used in their operation, and any applications, processes or improvements
thereto; and (b) the Documentation.

"Third Person" means any Person other than the Parties.

2. Grant of Site License; Limitations.

Subject to the terms and conditions of this User License, CTI hereby grants to
PERDUE, during the Term hereof, a limited, non-exclusive and non-transferable
right and license to install, operate, maintain and use the Nano Reactors™ and
the Technology at the Facility, at a maximum capacity of 40,000 pounds per hour,
for the sole purpose of conducting the Nano Neutralization™ process in the field
of the degumming and refining of edible oils and for no other purpose and at no
other place or location.



3. Limitations on Grant; Prohibitions.

(a) PERDUE agrees that it (1) will operate and maintain the Nano Reactors™ in
accordance with the specifications and instructions provided by DB or as set
forth in the Documentation, and (2) will not dismantle, uninstall, relocate or
remove the Nano Reactors™ or the Technology from the Facility without the prior
written consent of DB and CTI, respectively.



Page 2 of 11

--------------------------------------------------------------------------------



(b) PERDUE agrees that it will not (1) use the Nano Reactors™ or the Technology
(i) in any manner inconsistent with the user rights granted in this User
License, or (ii) for any purpose or in any context other than in conducting
operations at the Facility for the purpose(s) specified herein; (2) disclose,
make available or distribute the Technology, or any aspect or part thereof, to
any Third Person, whether by sale, assignment, sublicense or otherwise, or allow
any Third Person access to the Technology, in each case except as expressly
provided herein; (3) modify, alter, reverse engineer, disassemble, duplicate,
reproduce or copy the Nano Reactors™ or the Technology, or affix to or install
any accessory, equipment or device on the Reactors for any purpose other than as
specified in this User License; or (4) copy, adapt, reverse engineer,
disassemble or modify the Technology, in whole or in part, or use it in any way
to create any derivative works or to copy or reproduce the Documentation.

(c) PERDUE further agrees that neither it nor its Representatives will modify,
alter or tamper with or remove the wire security seal affixed to the Nano
Reactors™. Tampering with or removing the wire security seal on the Reactors
will void CTI's warranties hereunder.

4. Ownership; No IP Rights Granted. PERDUE acknowledges and agrees that (a) the
Nano Reactors™ and the Technology are proprietary to CTI, and (b) except as
expressly provided in this User License, all patent, copyright, trade secret and
other intellectual property rights in the Reactors and the Technology, of
whatever nature and in all languages, formats and media throughout the world,
are and shall remain the sole and exclusive property of CTI. Nothing in this
User License shall be construed as granting, assigning or transferring any
rights under any patent, copyright, trade secret or other intellectual property
right of CTI to PERDUE or to any Third Person, except as expressly provided in
this User License; nor shall this User License grant either Party any rights in
or to the other Party's confidential information except as expressly provided
herein or in the Confidentiality Agreement.



5. Pilot Test Period; Election & Termination Right. (a) Upon installation and
startup of the CTi System at the Facility, PERDUE shall be entitled to use the
CTi System during and for a period of forty-five (45) consecutive days (the
"Pilot Test Period") for the purpose of evaluating the Nano Neutralization™
process and ascertaining whether (and the extent to which) use of the CTi System
will or is likely to generate an increase in oil yield and certain chemical and
energy savings, efficiencies and/or cost reductions for the Facility. During the
Pilot Test Period, PERDUE shall give DB and CTI reasonable access to the Nano
Reactors™ and shall make available to each of them operating and process data
generated by and during their operation at the Facility, such data to be
sufficient to permit CTi and DB to evaluate the performance of the CTi System.
PERDUE will periodically take, or permit DB to take, process samples during
operation of the CTi System (including both pre-process and post-process samples
of oils, chemicals and other materials) as may be required to evaluate the
performance of the CTi System. At the end of the Pilot Test Period, PERDUE shall
provide CTI and DB with the final results of its testing and evaluation of the
Nano Reactors™ and the Technology, together with data sufficient to support the
results.



(b) Within five (5) days after completing the Pilot Test Period, PERDUE will
notify CTI (and DB) in writing (the "Election Notice") whether it has elected to
(1) continue to use the CTi System during the Term of this User License, or (2)
terminate this User License and return the Reactors and any of the Technology in
its possession or under its control to DB and CTI. If PERDUE elects to continue
to use and operate the CTi System at the Facility, (i) the user rights granted
to PERDUE under this User License shall continue in effect in accordance with
and during the Term of this User License, and (ii) PERDUE shall pay the License
Fee to CTI as specified in Section 10.

Page 3 of 11

--------------------------------------------------------------------------------



(c) If, within five (5) days after completing the Pilot Test Period, PERDUE (1)
elects to terminate this User License and return the Nano Reactors™ and the
Technology to DB and CTI, or (2) fails to give an Election Notice to CTI (and
DB), then in either such case this User License and the user rights granted to
PERDUE herein shall immediately expire and terminate without further action by
either Party. In such event, PERDUE shall, under instructions provided by DB,
promptly shut down, dismantle and uninstall the Reactors and make arrangements
for their shipment and redelivery to DB as provided in Section 13. Upon
redelivery of the Reactors and the Technology to DB as required in Section 13,
PERDUE shall have no obligation to pay the License Fee to CTI and neither Party
shall have any further obligation to the other under this User License.



6. Operation; Maintenance. PERDUE agrees to (1) operate and maintain the Nano
Reactors™ at the Facility in a careful and proper manner and as a reasonably
prudent operator and will diligently adhere to all procedures, instructions,
specifications and guidelines provided by DB or CTI or contained in the
Documentation, (2) comply with

all federal, state, municipal, and other laws, regulations and ordinances
relating to possession, operation or maintenance of the Nano Reactors™ and the
Technology, (3) maintain the Reactors, at PERDUE's cost and expense, in good
operating order, repair, condition and appearance, and perform all required
preventative maintenance on the CTi System, and (4) keep, locate and store the
Reactors in a safe, secure and suitable environment at the Facility and protect
them from deterioration (other than normal and expected wear and tear resulting
from their proper operation) and damage, loss or destruction.





7. System Inspection; Data Access. Upon request from time to time, PERDUE shall
provide or make available to CTI (and DB) (a) reasonable access to the Nano
Reactors™ (including maintenance and operating records and data) for inspection
and to allow DB or CTI, as the case may be, to evaluate the condition of the
Reactors and to verify compliance with this User License, and (b) reasonable
access to operating and performance data generated by or during operation of the
Reactors, and shall permit process samples to be taken for the purpose of
evaluating the performance of the CTi System.



8. Upgrades. CTI retains the right, in its sole discretion, to upgrade, modify,
improve or make additions or corrections to the Technology (each an "Upgrade").
CTi may from time to time offer one or more Upgrades to PERDUE upon terms of its
choosing, and any and all Upgrades accepted by PERDUE shall be governed by and
subject to the terms of this User License. Upgrades may include modifications to
improve the operation or functioning of the Nano Reactors™ or the Technology,
but shall not include modifications that permit a distinct and separate
application of the CTi System. Upgrades made or conceived by PERDUE or its
Representatives shall be the sole and exclusive property of CTI, and all rights
therein are hereby assigned by PERDUE to CTI; and CTI shall have the worldwide
and exclusive right to own and use same for any lawful purpose. Notwithstanding
the foregoing, CTi hereby grants to PERDUE a fully paid-up, nonexclusive license
and right to use any Upgrade made or conceived by PERDUE, subject to the terms
of this User License.

9. Site User Improvements.

Without implying any right to do so, and without waiving any of CTI's rights and
remedies, if PERDUE or its Representatives shall write, record or otherwise
generate, conceive, discover or produce patentable or copyrightable work or
material representing any improvement to or enhancement of, or any new or
expanded application of, the Nano Reactors™ or the Technology (each a "User
Improvement"), PERDUE agrees that such work or material shall become the sole
and exclusive property of CTI and all rights therein are hereby assigned by
PERDUE to CTI; and CTI shall have the sole and exclusive right to own and use
same for any lawful purpose. Notwithstanding

Page 4 of 11

--------------------------------------------------------------------------------



the foregoing, CTi hereby grants to PERDUE a fully paid-up, nonexclusive license
and right to use any User Improvement, subject to the terms of this User
License.

10. License Fees; Payment.

(a) In the event that PERDUE, in accordance with Section 5(b), elects to
continue to operate and use the CTi System under the terms of this User License,
PERDUE shall promptly pay CTI the sum of Two Hundred Eighty Thousand Dollars
($280,000) as a single or one-time fee (the "License Fee") for the user rights
licensed to PERDUE under this User License. Upon payment of the License Fee as
provided herein, the grant of user rights to PERDUE herein shall be fully
paid-up for the Term of this User License and PERDUE shall have no obligation to
make any other payment of license fees or royalties hereunder.



(b) Payment of the License Fee to CTI shall be (1) exclusive of sales, use or
value added taxes (VAT) or the equivalent, ad valorem, personal property and
other taxes assessable against PERDUE, all of which shall be the responsibility
of PERDUE, (2) paid without notice, demand, counterclaim, setoff, deduction,
abatement, deferment or proration by reason of any circumstance or occurrence,
and (3) paid to CTI in immediately available U.S. Dollars, either in cash or by
wire transfer to an account in CTI's name at a bank or banking institution that
it specifies to PERDUE from time to time.

11. Term; Duration. (a) This User License shall become effective as of the
Effective Date and shall continue in full force and effect for a period of
fourteen (14) consecutive years from the date of the Election Notice provided by
PERDUE to CTI and DB under Section 5(b)(1) (the "Term") subject, however, to
PERDUE's right to terminate this User License under and as provided in Section
5(b), and subject to the Parties' respective rights to terminate this User
License under and as provided in Section 12.

(b) Upon expiration of the Term or any termination of this User License, whether
under the provisions of Section 5(b), Section 12 or otherwise, all user rights
under the license granted to PERDUE under the terms hereof shall immediately
expire without further notice or action by either Party.

12. Termination; Material Defaults. (a) Upon CTI's notice to PERDUE of any
material default under this User License, the Parties shall in good faith
attempt to resolve any differences between them and to cure any such default. If
a material default continues for a period of thirty (30) days following CTI's
notice of such default to PERDUE without being cured or corrected, CTI shall
have the right to terminate this User License upon written notice to PERDUE. Any
termination of this User License shall not preclude CTI from pursuing or
enforcing any claim or remedy it may have for damages or otherwise on account of
any default by PERDUE hereunder.

(b) PERDUE shall have the right to terminate this User License at any time and
for any reason upon thirty (30) days written notice to CTi. Any termination of
this User License shall not preclude PERDUE from pursuing or enforcing any claim
or remedy it may have for damages or otherwise on account of any default by CTI
hereunder.

13. Surrender & Return.

(a) Upon the expiration or termination of this User License, PERDUE agrees, at
its cost and expense, to (1) immediately cease all use of the Nano Reactors™ and
the Technology, promptly return to CTI copies of the Documentation and any other
Technology then in its possession or under its control, and delete copies of
files or materials that contain or depict any of the Technology; and (2)
promptly dismantle, package, ship and redeliver the Reactors and the Technology
to

Page 5 of 11

--------------------------------------------------------------------------------



DB in accordance with instructions given by DB's Representative and using a
shipper designated or approved by CTI.

(b) Upon PERDUE's surrender and return of the Nano Reactors™, each such Reactor
shall be in good operating order, repair, condition and appearance, except for
ordinary wear and tear resulting from proper operation, use and maintenance of
the Reactors during the Term of this User License.

14. Taxes; Permits & Fees. PERDUE shall keep the Nano Reactors™ free and clear
of all levies, liens and encumbrances while located at the Facility. PERDUE
shall be responsible, during the Term of this User License, to report, pay and
discharge when due all license and registration fees, assessments, sales, use
and property taxes arising out of PERDUE's use or operation of the Reactors, and
other taxes, fees and governmental charges similar or dissimilar to the
foregoing, together with any penalties or interest thereon, imposed by any
national or federal, state, or local government or any agency or department
thereof, upon the Reactors or its/their operation or use as authorized herein.

15. Confidentiality Obligations.

Subject to the provisions of the Confidentiality Agreement, PERDUE shall use its
best efforts to prevent any unauthorized publication or disclosure of the
Technology or of any Confidential Information as defined in the Confidentiality
Agreement. Without limiting the foregoing, PERDUE shall advise CTI immediately
if it learns or has reason to believe that any Person having access to the
Reactors or the Technology, or to any such Confidential Information, has
violated or intends to violate the terms of this User License or the
Confidentiality Agreement and will reasonably cooperate in seeking injunctive
relief against any such Person.



16. CTI's Warranties. (a) CTI warrants that (1) CTI (i) owns and controls the
Nano Reactors™ and the Technology, including the intellectual property rights
therein, and (ii) has the exclusive right to grant the user rights to PERDUE as
set forth herein; (2) the user rights granted to PERDUE herein are sufficient to
enable PERDUE to install, operate and maintain the Equipment and to use the CTi
System in connection therewith in accordance with and during the Term of this
User License; and (3) the Nano Reactors™ will be free of defects in workmanship
for a period of twenty-four (24) months after the Effective Date.

(b) If it is discovered that the Nano Reactors™ do not meet CTI's warranties set
forth in this Section 16, CTI shall, at its cost, promptly perform or arrange
for the performance of any remedial work, component or parts replacement, or
services required to make the Reactors conform to such warranties.

(c) If the CTi System becomes defective or inoperable through no fault of PERDUE
after the first two (2) years of this User License, upon PERDUE's request CTi
shall replace the CTi System, and PERDUE shall be responsible only for
reasonable replacement costs incurred by CTi in replacing the CTi System. The
replacement CTi System shall be governed by and subject to the terms of this
User License.

17. Warranty Disclaimers; Limitation on Liability/Remedies. (a) Except as
otherwise expressly set forth in Section 16 hereof, CTI MAKES NO EXPRESS OR
IMPLIED WARRANTIES OR REPRESENTATIONS OF ANY KIND UNDER THIS USER LICENSE,
INCLUDING WITHOUT LIMITATION ANY WARRANTY OR REPRESENTATION WITH RESPECT TO THE
CTI SYSTEM, INCLUDING THE REACTOR(S) AND THE TECHNOLOGY, OR THE PERFORMANCE OR
OPERATION THEREOF, AND CTI HEREBY EXPRESSLY DISCLAIMS AND PERDUE EXPRESSLY
WAIVES ALL OTHER EXPRESS WARRANTIES AND ANY AND ALL IMPLIED

Page 6 of 11

--------------------------------------------------------------------------------



WARRANTIES OR OTHER DUTIES OR OBLIGATIONS IMPLIED BY LAW, INCLUDING THE
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

(b) EXCEPT FOR CTI'S INDEMNITY OBLIGATIONS UNDER SECTION 18 HEREOF, OR OTHERWISE
WHERE DAMAGES MAY BE DUE TO A THIRD PERSON, CTI SHALL HAVE NO LIABILITY UNDER
THIS USER LICENSE FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR EXEMPLARY
DAMAGES, INCLUDING LOST PROFITS, SAVINGS OR OPPORTUNITIES, REGARDLESS OF THE
FORM OF ACTION GIVING RISE TO SUCH A CLAIM FOR SUCH DAMAGES, WHETHER IN CONTRACT
OR TORT, OR OTHERWISE.

18. CTI's Indemnity.

(a) CTI agrees to defend, indemnify and hold harmless PERDUE and its
Representatives from and against any and all claims, demands, actions, suits,
damages, losses, and liability (including litigation costs and reasonable
attorneys' fees), asserted or incurred by any Third Person and caused by,
resulting from or on account of:



(1) any breach or violation of CTI's representations, warranties, covenants or
other obligations under this User License;

(2) the gross negligence or fault or willful acts or omissions of CTI or its
employees, agents or contractors in the performance of any covenant or
obligation under this User License; and

(3) any claimed or actual infringement or contributory infringement of patents,
copyrights or trademarks, or misappropriation of trade secrets, relating to or
arising from the Nano Reactors™ or the Technology.

(b) Notwithstanding the foregoing, CTI's indemnity herein shall not extend to or
include any claim, demand, action, suit, damages, loss or liability to the
extent caused by or arising out of (1) the improper or unauthorized use or
misuse of the Equipment, the Nano Reactors™ or the Technology, including any
modification, alteration, configuration, use or operation of the Nano Reactors™
or the Technology that is unauthorized or otherwise fails to conform to this
User License; or (2) the gross negligence, fault or willful misconduct of PERDUE
or any of its Representatives.

19. PERDUE's Indemnity. (a) PERDUE agrees to defend, indemnify and hold harmless
CTI and its Representatives from and against any and all claims, demands,
actions, suits, damages, losses and liability (including litigation costs and
reasonable attorneys' fees), asserted or incurred by any Third Person and caused
by, resulting from or on account of:

(1) any breach or violation of PERDUE's representations, warranties, covenants
or other obligations under this User License;

(2) the gross negligence or fault or willful acts or omissions of PERDUE or its
employees, agents or contractors in the performance of any covenant or
obligation under this User License; and

(3) liens, levies and other encumbrances arising from work performed by any
Person at the Facility or from materials supplied to or for the Facility or
otherwise.

Page 7 of 11

--------------------------------------------------------------------------------



(b) Notwithstanding the foregoing, PERDUE's indemnity herein shall not extend to
or include any claim, demand, action, suit, damages, loss or liability to the
extent caused by or arising out of the gross negligence, fault or willful
misconduct of CTI or any of its Representatives.

20. Notice of Claims; Settlements.

(a) Each Party will promptly advise the other Party in writing of any demand,
claim, proceeding, action or lawsuit alleging infringement of any patent,
copyright or trademark relating to the Nano Reactors™ or the Technology or of
any misappropriation, unauthorized disclosure, publication or transportation of
trade secrets or confidential information. Each Party will render all reasonable
assistance that may be required by the other Party in the defense of any claim
or lawsuit as to which a Party owes a defense and indemnity obligation
hereunder; in each case, the indemnified Party shall have the right to be
represented therein by advisory counsel of its selection and at its expense.



(b) Neither Party shall settle or compromise any claim or lawsuit for which a
defense and/or an indemnity obligation is owed hereunder without the indemnified
Party's written consent if the settlement or compromise will obligate the
indemnified Party to make any payment or relinquish or waive any property or
contractual right it has or may have.

21. Risk of Damage, Destruction or Loss. Notwithstanding anything to the
contrary herein, the risk of damage, destruction or loss of the Nano Reactors™
shall pass to and be assumed by PERDUE from and after delivery of the Reactors
to the Facility and during the Term of this User License and redelivery of the
Reactors to DB as provided herein.

22. Insurance Requirements. During the term of this User License, each Party
shall comply with the minimum insurance requirements as set forth in Schedule A
attached hereto and incorporated herein.

23. Assignments; Transferability.

PERDUE shall not assign, sell, convey, license or sublicense, pledge, mortgage,
encumber, or transfer or otherwise dispose of this User License, or any of the
rights and interests granted herein, or the Technology, without the prior
written consent of CTi, such consent not to be unreasonably withheld.
Notwithstanding the foregoing, PERDUE may assign this User License to a
purchaser of all or substantially all of its assets without the consent of CTi;
provided, however, that such purchaser may not be a direct competitor of CTi.
Any attempted assignment or transfer that fails to comply with the terms of this
Section 23 shall be null and void.



24. Governing Law. This User License and all amendments, modifications,
alterations, or supplements hereto, and the rights of the Parties hereunder,
shall be governed by and construed under the laws of the State of California
(USA) without regard to the choice of laws principles thereof.

25. Amendment; Waiver. This User License may be amended, and waivers hereunder
may be granted, only by a written instrument signed by both Parties. Failure of
either Party, at any time or from time to time, to exercise any of its rights
under this User License or to insist upon strict performance of the other
Party's obligations hereunder shall not be deemed a waiver of or limit the
exercise of such rights or obligations with respect to any subsequent
occurrence.

26. Severability. Should any part or provision of this User License be held
unenforceable or in conflict with the laws of the United States of America or
any state thereof, or of any foreign country, the validity of the remaining
parts or provisions shall not be affected by such decision or holding.

Page 8 of 11

--------------------------------------------------------------------------------



[signpage.jpg]

--------------------------------------------------------------------------------

SCHEDULE A

INSURANCE REQUIREMENTS

1.01 PERDUE's Insurance Requirements.

(a) During the term of this User License, PERDUE shall maintain, at its cost,
the following insurance and insurance coverages, with carriers that are rated AM
Best A- or better and having limits not less than the limits specified below:

(1) Property and casualty insurance that, in PERDUE's reasonable discretion, is
sufficient to cover, and to compensate and reimburse CTI for, (i) the full
replacement cost of the Reactors, and (ii) any additional cost, expense or loss
incurred by CTI due to damage to or destruction or loss of the Reactors, in each
case that occurs, for any reason, after their delivery to the Facility and
during the period in which PERDUE has assumed the risks thereof as specified in
Section 21. The policy shall have a limit equal to 100% of the full replacement
cost of each Reactor and insure the ownership interests of CTI. All deductibles
or self-insured risks shall be borne by PERDUE. In the event that a Reactor is
destroyed, lost or damaged at any time during the period in which PERDUE has
assumed the risk of destruction, damage or loss as specified in Section 21,
PERDUE (either directly or through its property or casualty insurance carrier)
shall compensate and reimburse CTI for the full replacement cost of each such
Reactor, together with associated costs, expenses and losses as specified above,
within thirty (30) days after the date on which the destruction, damage or loss
occurs.

(2) Commercial General Liability (CGL) Insurance, with limits of $1,000,000 each
occurrence/$5,000,000 general aggregate or $5,000,000 combined single limit,
covering personal injury, death or property damage resulting from each
occurrence; the policy shall be "occurrence" based and not "claims made". The
minimum limits required herein may be satisfied by a combination of CGL primary
and excess (or umbrella) insurance policies, provided that any such excess (or
umbrella) policy shall schedule the above CGL policy as an underlying policy and
be written on a "following form" basis.

(3) Workers' Compensation Insurance and Longshoremen and Harborworkers'
Compensation Insurance as required by laws and regulations applicable to and
covering employees of PERDUE and its Affiliates.

(4) Employer's Liability Insurance at limits not less than Five Hundred Thousand
Dollars ($500,000) per accident or illness.

(5) Automobile Liability Insurance covering owned, non-owned and hired motor
vehicles, with a combined single limit of at least One Million Dollars
($1,000,000).

(b) Each insurance policy maintained by PERDUE shall require written notice of
cancellation or material change. Notice of cancellation or change shall not be
effective as to CTI until thirty (30) calendar days after written notice is
received by PERDUE and CTI. Any deductible or retention of insurable risk under
any of the policies maintained by PERDUE shall be for PERDUE's account.

(c) PERDUE shall have its insurance carriers furnish to CTI, within thirty (30)
days after the Effective Date and annually thereafter, certificates specifying
the type and amount of coverage that PERDUE has in effect and the expiration
dates of each policy. Each certificate shall state that no insurance will be
canceled or materially changed without thirty (30) days prior written notice to
CTI.

Page 10 of 11

--------------------------------------------------------------------------------

1.02 CTI's Insurance Requirements.

(a) During the term of this User License, CTI shall maintain, at its cost, the
following insurance and insurance coverages, with carriers that are rated AM
Best A- or better and having limits not less than the limits specified below:

(1) Commercial General Liability (CGL) Insurance, with limits of $1,000,000 each
occurrence/$5,000,000 general aggregate or $5,000,000 combined single limit,
covering personal injury, death or property damage resulting from each
occurrence; the policy shall be "occurrence" based and not "claims made". The
minimum limits required herein may be satisfied by a combination of CGL primary
and excess (or umbrella) insurance policies, provided that any such excess (or
umbrella) policy shall schedule the above CGL policy as an underlying policy and
be written on a "following form" basis.

(2) Workers' Compensation Insurance and Longshoremen and Harborworkers'
Compensation Insurance as required by laws and regulations applicable to and
covering employees of CTI and its Affiliates.

(3) Employer's Liability Insurance at limits not less than Five Hundred Thousand
Dollars ($500,000) per accident or illness.

(4) Automobile Liability Insurance covering owned, non-owned and hired motor
vehicles, with a combined single limit of at least One Million Dollars
($1,000,000).

(b) Each of the policies maintained by CTI shall require written notice of
cancellation or material change. Notice of cancellation or change shall not be
effective as to PERDUE until thirty (30) calendar days after written notice is
received by CTI and PERDUE. Any deductible or retention of insurable risk under
any of the policies maintained by CTI shall be for CTI's account.

(c) CTI shall have its insurance carriers furnish to PERDUE, within thirty (30)
days after the Effective Date and annually thereafter, certificates specifying
the type and amount of coverage that CTI has in effect and the expiration dates
of each policy. Each certificate shall state that no insurance will be canceled
or materially changed without thirty (30) days prior written notice to PERDUE.

 

 

 

Page 11 of 11

--------------------------------------------------------------------------------

